Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors National Research Corporation: We consent to the use in this Registration Statement on Form S-8 of National Research Corporation of our reports dated March 1, 2013, with respect to the consolidated balance sheets of National Research Corporation and subsidiary as of December 31, 2012 and 2011, and the related consolidated statements of income, comprehensive income, shareholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2012, the financial statement schedule, and the effectiveness of internal control over financial reporting as of December 31, 2012, incorporated herein by reference. /s/ KPMG LLP Lincoln, Nebraska June 6, 2013
